                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA


                             SOUTHERN DIVISION



LARSON MANUFACTURING COMPANY                        4:16-CV-04118-VLD
OF SOUTH DAKOTA, INC., and
SUPERIOR HOMES, LLC,


                   Plaintiffs,
                                             ORDER DENYING PLAINTIFFS’
                                            MOTION TO STRIKE DEFENDANTS’
                                                 JURY TRIAL DEMAND
      vs.                                            [DOCKET NO. 169]


                                                            AND
WESTERN SHOWCASE HOMES, INC.;
AMERICAN MODULAR HOUSING                   DENYING DEFENDANTS’ MOTION TO
GROUP, LLC; AMERICAN MODULAR
                                                  BIFURCATE TRIAL
HOUSING GROUP, INC.; and PAUL
THOMAS,
                                                     [DOCKET NO. 172]


                   Defendants.



                                 INTRODUCTION

      This matter is before the court on plaintiffs’ second amended complaint.

See Docket No. 58. The parties have consented to this magistrate judge

handling their case pursuant to 28 U.S.C. § 636(c). Now pending are two

interrelated motions: plaintiffs seek to strike defendants’ demand for a jury

trial. See Docket No. 169. Defendants resist that motion and seek a bifurcated

trial between legal claims and equitable claims. See Docket No. 172.
                                     FACTS

      The court recounted in great detail the facts asserted by the parties in

this matter when ruling on a partial and full motion for summary judgment.

See Docket No. 142. Those facts are incorporated herein by reference. A

summary of the facts are that this matter arises out of commercial transactions

entered into between the parties whereby plaintiffs agreed to manufacture and

to finance certain modular homes and defendants agreed to purchase those

mobile homes and to repay the monies lent by plaintiffs.

      The parties entered into a series of credit agreements, the first of which

was dated April 24, 2012, and contained the following paragraph in bold:

           Section 11.14 Waiver of Trial by Jury. THE BORROWER
      HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
      JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
      NATURE, IN ANY COURT IN WHICH AN ACTION MAY BE
      COMMENCED, ARISING OUT OF OR IN CONNECTION WITH
      THE NOTES, ANY OF THE OTHER LOAN DOCUMENTS, OR ANY
      OTHER MATTERS RELATING THERETO.

See Docket No. 85-1 at p. 22. The two parties to this original agreement were

defendant Western Showcase Homes, Inc. (“Western”) and plaintiff Larson

Manufacturing Co. of South Dakota, Inc. (“Larson”). Id. at p. 23.

      Thereafter, amendments to the original credit agreement were entered

into, the last of which was the third amendment to the credit agreement

entered into on May 20, 2015. See Docket No. 85-6. The signatories to the

third amendment to the credit agreement are plaintiff Larson, defendant

Western, and defendant American Modular Housing Group, Inc. (“AMHG Inc.”).

Id. at p. 5. Although there were signature lines on the agreement for Aspen

                                        2
Village Properties Ltd. neither Aspen nor its principal owner, Greg Janke,

signed the agreement. Id. The third amendment recites that all other terms as

set forth in the original agreement remain in full force and effect and have not

been terminated, discharged, or released. Id. at p. 3, ¶5.

      Defendant AMHG, Inc. signed a personal guarantee for Western’s

obligations under the third amended credit agreement. See Docket No. 85-7.

Defendant Paul Thomas is the principal of all the defendant entities, but he did

not sign either the original credit agreement, the third amendment to the credit

agreement or any personal guarantee in his own name in his personal capacity.

      Plaintiffs originally filed this matter in state court by filing a complaint on

June 8, 2016. See Docket No. 1-1. No demand for a jury trial was made by

plaintiffs in that complaint. Id. Defendants admitted service of the original

complaint and summons on July 22, 2016. Plaintiffs then amended their

original complaint in state court on August 19, 2016. See Docket No. 1-6. And

defendants removed the matter to this court on the basis of diversity

jurisdiction on August 22, 2016. See Docket No. 1.

      Following removal, defendants filed an answer and counterclaim on

September 21, 2016. See Docket No. 6. In that document, defendants

demanded a jury trial on all issues triable to a jury. Id. at p. 28.

      Thereafter, the parties settled some of their claims. See Docket No. 31.

After plaintiffs made a motion to enforce the settlement agreement, the court

granted the motion and directed the parties to file pared-down amended

pleadings reflecting the claims remaining for trial. See Docket No. 50.

                                         3
      Defendants filed an amended counterclaim that did not contain a

demand for a jury trial for any issues. See Docket No. 57. Plaintiffs filed a

second amended complaint that also did not contain a jury trial demand. See

Docket No. 58. Each parties’ responsive pleadings to the others’ claims also

contained no jury trial demands. See Docket Nos. 61 (plaintiffs’ answer to

defendants’ amended counterclaim) and 62 (defendants’ answer to plaintiffs

second amended complaint).

      As indicated above, plaintiffs now seek to strike defendants’ jury trial

demand on the basis that defendants waived their right to a jury trial under

the terms of the credit agreement and amendments thereto. Defendants seek

to preserve their demand for a jury trial, but seek a bifurcation between the

legal and equitable claims. Both parties have asserted legal claims in the form

of breach of contract and various torts. Both parties have asserted equitable

claims in the form of unjust enrichment and piercing the corporate veil.

                                  DISCUSSION

A.    Have Defendants Properly Made a Demand for a Jury Trial and did
      They Waive Their Right to a Jury Trial by Failing to Reassert Their
      Demand?

      The first thing the court must discern is whether there is a properly

asserted demand for a jury trial before the court. The last round of pleadings

from the parties contain no demands for a jury trial, although defendants’

initial answer and counterclaim did contain such a demand. Did defendants

properly invoke their right to a jury trial in the first instance and can they be




                                         4
said to have waived their right to a jury trial by not realleging their jury trial

demand in their amended answer and amended counterclaim?

       1.        Defendants Timely and Properly Demanded Trial by Jury

       Trial by jury in civil cases is guaranteed by the Seventh Amendment to

the United States Constitution. See U.S. CONST. AMEND. VII. Rule 38 of the

Federal Rules of Civil Procedure provides any party may demand a jury trial as

to any issue triable of right by a jury. See FED. R. CIV. P. 38(b).

       The right to a jury trial can arise from a legal claim, or a defense to a

legal claim. See Beacon Theatres, Inc. v. Westover, 359 U.S. 500, 508-11

(1959). Therefore, in determining whether a jury trial has been demanded, the

court evaluates all pleadings: the complaint, answer, counterclaims, cross-

claims, and answers to counterclaims and cross-claims. Id. See also, Klein v.

Shell Oil Co., 386 F.2d 659, 663 (8th Cir. 1967) (entitlement to a jury trial is

not determined from the complaint alone or from the nature of relief requested

by plaintiff).

       One invokes one’s right to a jury trial by serving the other parties with a

written demand and filing that demand also with the court. See FED. R. CIV. P.

38(b). A jury trial demand must be made within 14 days after the last pleading

directed to the issue is served. Id.

       A jury trial demand is waived if the demand is not made or not properly

served and filed. Id. at (d). Special rules apply to jury trial demands in cases—

like this one--that are removed to federal court from state court. See FED. R.

CIV. P. 81(c)(3). If, before removal, a party expressly demanded a jury trial in

                                          5
accordance with state law, that party need not renew the demand after

removal. Id. at (c)(3)(A).

         However, if state law requires a party to make a jury demand, and it is

not done before removal, it is unclear under the federal rules when the jury

demand must be made. South Dakota law does require a party to make an

affirmative demand for a jury trial. See SDCL § 15-6-38(b).

         Federal Rule 81 specifies that a jury demand in removal cases must be

made within 14 days after removal, but that rule only applies when all

necessary pleadings have been served at the time of removal. See Fed. R. Civ.

P. 81(c)(3)(B). Rule 81 does not address this situation where, under state law a

jury trial demand must be made and, at the time of removal, not all necessary

pleadings have been served. Id. The court concludes that whether state or

federal law determines the timeliness of defendants’ jury trial demand, that

demand was timely made.

         Under South Dakota state law, a defendant has 30 days after service of

the summons and complaint to file an answer. See SDCL § 15-6-12(a). A

defendant may admit service of the summons and complaint rather than

requiring the plaintiff to effectuate personal service. See SDCL § 15-6-4(i).

Here, defendants all admitted service of plaintiffs’ summons and complaint on

July 22, 2016. See Docket Nos. 1-2 through 1-5. Therefore, defendants would

have been required to answer no later than August 21, 2016. See SDCL 15-6-

12(a).




                                          6
      However, on August 19, 2016, plaintiffs filed an amended complaint

which was served on defendants’ attorney. See Docket No. 1-6. This is allowed

by SDCL § 15-6-15(a) once, as a matter of right, before a responsive pleading is

served. When a plaintiff files an amended complaint pursuant to Rule 15(a),

the responding party—here defendants—must file their answer within the time

remaining for response to the original complaint or within 10 days after service

of the amended pleading, whichever period is longer unless the court orders

otherwise. See SDCL § 15-6-15(a). Here, defendants’ answer to plaintiffs’

original complaint would have been due August 21, 2016, but for the amended

complaint. Therefore, after the amended complaint, defendants had until

August 29, 2016, (10 days after service of the amended complaint on August

19) to file their answer under state law—defendants get the benefit of the 10-

day period instead of the two days which remained of their original 30-day

response time. Id. Under state law, a jury trial demand is required within 10

days of filing the answer. See SDCL § 15-6-38(b).

      Instead of filing an answer in state court, the defendants filed a notice of

removal in this court on August 22, 2016. See Docket No. 1. In cases in which

the defendant has not yet answered the plaintiff’s complaint at the time of

removal, Rule 81 specifies that defendants must file their answer in federal

court within 21 days or 7 days. See FED. R. CIV. P. 81(c)(2). Defendants are

accorded 21 days to answer from the date of receiving service of the initial

pleading stating the claim or after service of the summons for an initial

pleading. Id. at (c)(2)(A) & (B). Otherwise, defendants must file their answer

                                        7
within 7 days of removing the action—here, that deadline would have been

August 29. Id. at (c)(2)(C).

      Here, prior to the state law deadline and prior to the federal law

deadline—both of which were August 29--defendants entered into a stipulation

with plaintiffs (on August 25) to extend their time to answer until September

21, 2016, which stipulation was granted by the court. See Docket Nos. 4 & 5.

Defendants then filed their answer and counterclaim on September 21, 2016.

See Docket No. 6. That answer and counterclaim contained a jury trial

demand. Id. Thus, the court concludes defendants timely invoked their

demand to a jury trial and, pursuant to Rule 38, properly served plaintiffs with

that demand and filed it with the court.

      2.     Defendants Did not Waive the Demand by Not Realleging It

      Withdrawal of a jury demand once it has been made may only be

accomplished if all the parties consent. Id. See also FED. R. CIV. P. 39(a)(1)

(once a jury trial demand is made, the court must designate the case for jury

action unless the parties or their attorneys stipulate to a nonjury trial). This

requirement is “necessary to protect the reliance that other parties may be

placing on the [jury trial] demand.” See 9 Charles Alan Wright, Arthur R.

Miller, Mary Kay Kane, Richard L. Marcus, A. Benjamin Spencer, and Adam N.

Steinman, Fed. Prac. & Proc. § 2318 (3d ed. Apr. 2019 update). Thus, where a

defendant asserted a jury trial demand in its answer, the defendant could not

later withdraw that demand unilaterally—all parties had to agree to the




                                        8
withdrawal of the jury trial demand before it was a valid withdrawal. In re

Borowiak IGA Foodliner, Inc., 879 F.3d 848, 849-50 (8th Cir. 2018).

      Here, defendants demanded a trial by jury in their initial answer and

counterclaim, but failed to reallege that demand in their amended answer and

counterclaim. Based on the above authorities, that failure to reallege the

demand did not act to waive or withdraw the jury trial demand. Once

defendants made that demand, it could only be withdrawn upon the stipulation

of all the parties. As evidenced by the instant motion to strike the jury trial

demand and defendants’ response thereto, the parties are not in agreement on

this issue. Therefore, defendants’ original jury trial demand is still extant.

      In general, legal claims are for a jury to decide while the court decides

equitable claims. See 9 Fed. Prac. & Proc. § 2305. Where a case presents both

legal and equitable claims, the court can try any issue with an advisory jury or,

with the parties’ consent, the court can try any issue by jury and the parties

can agree the jury’s verdict in such case will have the same binding effect as if

a jury trial had been available as of right and properly demanded. See FED. R.

CIV. P. 39(c). A verdict by an advisory jury is not binding on the court and the

court may accept or reject, in whole or in part, the verdict or findings of the

advisory jury. 9 Fed. Prac. & Pro. § 2335.

B.    What Effect Does the Jury Trial Waiver in the Contract Have?

      Plaintiffs argue in their motion to strike that all defendants have waived

their right to a jury trial under the terms of the contract between the parties.

Defendant Paul Thomas asserts he was not a party to that contract and,

                                         9
therefore, is not bound by the jury trial waiver contained therein. Federal law

governs the enforcement of a contractual waiver of the right to a jury trial in

diversity cases because the issue is procedural in nature. See Simler v.

Conner, 372 U.S. 221, 222 (1963).

      The right to a trial by jury, like other constitutional rights, may be waived

by voluntary, knowing, and intentional waivers of the right. 9 Fed. Prac. & Pro.

§ 2321; Nat’l Equip. Rental, Ltd. v. Hendrix, 565 F.2d 255, 258 (2d Cir. 1977)

(citing Johnson v. Zerbst, 304 U.S. 458 (1938)). There is a presumption

against waiver. Aetna Ins. Co. v. Kennedy, 301 U.S. 389, 393 (1937); Bank of

America, N.A. v. JB Hanna, LLC, 766 F.3d 841, 849 (8th Cir. 2014). The party

asserting the waiver bears the burden of proof to demonstrate a waiver has

been made. 9 Fed. Prac. & Pro. § 2321.

      Where a party asserts waiver by virtue of a contractual provision, a

waiver by one party cannot bind other parties. Id. Where the waiver is based

on a contractual provision, there is a split among the circuit courts as to which

party bears the burden of demonstrating the validity or invalidity of the waiver.

Id. Although the Eighth Circuit has not addressed the issue, district courts

within our circuit have placed the burden on the party who is asserting the

validity of the contractual waiver. See R & R Packaging, Inc. v. J.C. Penney

Corp., Inc., 2013 WL 3776330 at *2 (W.D. Ark. July 17, 2013); Westgate GV at

the Woods, LLC v. Dickson, 2010 WL 4721245 at *2 (W.D. Mo. Nov. 15, 2010);

ERA Franchise Sys., LLC v. Realty Linc, Inc., 2009 WL 464942 at *1 (D. Neb.

Feb. 23, 2009). This court does likewise.

                                        10
      In Mowbray v. Zumot, 536 F. Supp. 2d 617, 619-20 (D. Md. 2008), a

corporation signed a real estate sales agreement as seller and the principal of a

corporation had signed a guarantee for the purchase agreement, but the

principal was not a signatory to the purchase agreement in his individual

capacity. The real estate purchase agreement contained a jury trial waiver. Id.

The principal-guarantor, not the corporation-seller, sought to enforce the jury

trial waiver against the buyer. Id. at 622.

      The court reviewed cases from the arbitration context holding that

agency law acted to allow a nonsignatory to a contract to either enforce, or be

bound by, an arbitration clause. Id. at 622 (citing Int’l Paper Co. v.

Schwabedissen Maschinen & Anlagen GMBH, 206 F.3d 411, 416 (4th Cir.

2000); Washington Square Securities, Inc. v. Aune, 385 F.3d 432 435 (4th Cir.

2004)). The Mowbray court noted this was in accord with a Third Circuit

decision binding the nonsignatory directors and officers of a signatory

corporation. Id. (citing Tracinda Corp. v. DaimlerChrysler AG, 502 F.3d 212,

225 (3d Cir. 2007)).

      However, the approach outlined by the Mowbray court appears contrary

to established Eighth Circuit case law. In JB Hanna, LLC, the court had an

analogous situation to the facts presented by these parties. The debtor-

corporation had signed a loan agreement with its bank and the principal of the

corporation had signed a guaranty for the loan. JB Hanna, LLC, 766 F.3d at

844-50. The guarantee signed by the principal contained a jury trial waiver,

but the loan signed by the corporation did not. Id. at 849. The bank argued

                                        11
the court should have extended the jury trial waiver from the guarantee signed

by the principal individually to apply to the loan agreements and, thus, to the

corporation. Id. The Eighth Circuit declined to do so, noting that the “right to

a jury trial runs to every party. Each party has the right to demand a jury.”

Id. The court noted that although the principal had signed both the loan

agreement and the guarantee, he signed each document in a different

capacity—the guarantee was signed by the principal in his individual capacity

while the loan agreement was signed on behalf of the corporation as its

manager. Id.

      Here, the case is even more clear. The credit agreements and their

amendments were signed by Paul Thomas on behalf of Western and AMGH,

Inc. as the principals of those corporations. The guaranty was signed by Paul

Thomas on behalf of AMGH, Inc. as the principal of that corporation. Plaintiffs

have not identified a single document associated with these parties’ commercial

transactions in which Paul Thomas signed in his individual capacity. And, yet,

plaintiffs are suing Mr. Thomas in his individual capacity on several claims

which give rise to a jury trial.

      Defendants have named Mr. Thomas in three breach of contract claims,

a conversion claim, a fraud and deceit claim, a debt claim, a claim on the

guarantee, and a conversion claim. See Docket No. 58. Each of these claims is

a legal claim, not equitable, and thus gives rise to a right to a jury trial in

Mr. Thomas personally. Only the piercing the corporate veil claim is an

equitable claim to which the jury trial right does not extend.

                                         12
      But, plaintiffs argue, they have not asserted Mr. Thomas is personally

liable for breach of contract as a party to the contract—only that he is

personally liable for the debts of his debtor-companies under a theory of

piercing the corporate veil. Plaintiffs’ second amended complaint is not that

clear—Mr. Thomas is named personally in three breach of contract claims and

a guarantee claim. See Docket No. 58. There is no specification in those

counts of the complaint that Mr. Thomas is not being sued directly for breach

of contract.

      In any case, though, plaintiffs’ argument does not reach the tort claims

asserted against Mr. Thomas personally (conversion and fraud and deceit) to

which a jury trial right clearly does apply. Plaintiffs cite Household

Commercial Fin. Servs. Inc. v. Suddarth, 2002 WL 31017608 at *8 (N.D. Ill.

Sept. 9, 2002), for the proposition that a jury trial on a conversion claim arising

out of a financing contract was barred by a jury trial waiver in the contract. If

plaintiffs’ conversion claims were against Western and AMGH, Inc., the logic of

the Household case might apply. In the Household case, the parties against

whom the conversion claim was asserted were also the parties who had signed

the contract containing the jury trial waiver. Household Commerical Fin.

Servs., Inc., 2002 WL 31017608 at **1-2, 8. Likewise, the party against whom

the contractual jury trial waiver was applied to bar a jury trial on a related tort

claim was one and the same party in Aamco Transmissions, Inc. v. Harris,

1990 WL 83336 at **1, 6 (E.D. Pa. June 18, 1990), also cited by plaintiffs. But




                                        13
the holding of these cases do not extend to binding a party—Mr. Thomas--who

was not a signatory or party to the financing contract.

      Because the right to a jury trial extends to each party and Mr. Thomas

was not a party to the contracts or the guarantee, he is not bound by the jury

trial waiver found in the credit agreement. Accordingly, the court denies

plaintiffs’ motion to strike defendants’ demand for a jury trial.

C.    Bifurcation Would Waste Judicial Resources

      Defendants’ motion to bifurcate the legal and equitable claims into

separate trials is based on the notion that there is next to no overlap between

those claims and a jury would be prejudiced by hearing the evidence against

Mr. Thomas on the piercing the corporate veil claim. The court disagrees.

      The court has been besieged with multiple motions in this case,

everything from multiple summary judgment motions to discovery motions to

motions to join Canadian parties to a motion to enforce the partial settlement

agreement entered into by the parties. The court has a pretty good feel at this

point for what the evidence at trial will entail. Although the court does not

presume to know all the facts, it knows enough to conclude there will be

substantial overlap. For example, the conversion and fraud claims will, the

court anticipates, involve substantial overlap with the piercing claim. The

breach of contract and breach of guarantee claims also overlap to a significant

extent with the evidence in support of piercing. There is simply no reason to

have two separate trials where 40 to 50 percent of the evidence is repeated.

This is especially true in view of the fact that Rule 39 gives the court

                                        14
substantial flexibility in asking for advisory findings and verdicts from the jury

on equitable issues. If defendants are truly interested in streamlining the trial,

they may consider asking plaintiffs to stipulate to allow the jury to decide all

issues, legal and equitable, pursuant to FED. R. CIV. P. 39.

      The court also concludes the prejudice, if any, to Mr. Thomas would be

slight. The jury that hears the breach of contract evidence will also hear the

conversion and fraud evidence. That evidence will be at least as “prejudicial” to

Mr. Thomas as the piercing evidence. The question is whether it will be

unfairly so. The court concludes it will not be.

                                  CONCLUSION

      Based on the foregoing facts, law and analysis, the court hereby

      DENIES plaintiffs’ motion to strike defendants’ jury trial demand

[Docket No. 169] and

      DENIES defendants’ motion to bifurcate the trial [Docket No. 172].

      DATED this 25th day of April, 2019.
                                      BY THE COURT:




                                      VERONICA L. DUFFY
                                      United States Magistrate Judge




                                        15
